Case:16-13216-EEB Doc#:126 Filed:01/13/20       Entered:01/13/20 14:27:54 Page1 of 1




                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLORADO
                          Bankruptcy Judge Elizabeth E. Brown

 In re:                                   )
                                          )   Case No. 16-13216 EEB
 JULIO CESAR BARRERA                      )   Chapter 7
 MARIA DE LA LUZ MORO,                    )
                                          )
 Debtors.                                 )


                                        JUDGMENT

       Pursuant to and in accordance with the Order Denying Motion for Turnover of
 Sales Proceeds, entered on January 13, 2020, by the Honorable Elizabeth E. Brown,
 Bankruptcy Judge, it is hereby

          ORDERED AND ADJUDGED that the Trustee’s Motion for Turnover is DENIED.

          DATED: January 13, 2020.



 APPROVED BY THE COURT:                       FOR THE COURT:



 ________________________________             ______________________________
 Elizabeth E. Brown                            Deputy Clerk
 United States Bankruptcy Judge
